                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

Joseph DuMouchelle Fine & Estate                      Case No. 19-56239-PJS
Jewellers, L.L.C.,                                    Chapter 7
                                                      Hon. Phillip J. Shefferly
               Debtor.
_______________________________/

                          TRUSTEE’S REPORT OF SALE


         Prior to the filing of the bankruptcy, Repocast sold two guns. The proceeds

from the sale of the guns totaled $762.78. Attached is the individual sale price of

each gun.



                                                 /s/ Mark H. Shapiro (P43134)
                                                Chapter 7 Trustee
                                                25925 Telegraph Rd., Suite 203
                                                Southfield, MI 48033
                                                (248) 352-4700
                                                shapiro@steinbergshapiro.com

Date: March 9, 2020




  19-56239-pjs     Doc 87    Filed 03/09/20   Entered 03/09/20 20:39:00   Page 1 of 3
                                                      PRELIMINARY                             Statement           Page 1 / 2
                                                                                              #172336 (2)

Call us at +16164326640


SSLFirearms.com - 601 Gordon Industrial Ct. SW                 Auction Information
Byron Center, MI 49315
                                                               Auction     Code: 7
Phone: (616) 432-6640
                                                               Auction     Date: 01/07/2020
Phone: (616) 446-3410
                                                               Auction     Title: Sporting Goods & Firearms Auction (NO
                                                               MINS OR     RESERVES!) 1/7/2020
Payout Information                                             Consignor Information

                                                               Mark Shapiro                     CID:604564
Steinberg, Shapiro & Clark
                                                               Steinberg, Shapiro &             Work: (248) 352-4700
25925 Telegraph Rd
                                                               Clark
Southfield, MI 48033
                                                               25925 Telegraph Rd
                                                               Southfield, MI 48033




                                                        Sold Lots

                  Lot 41-30341 *                                                                                  Amount
                  Ithaca Gun Co Side x Side break action 20 Ga
                  shotgun. Has 28" barrels with a fixed full choke             Sale Price                          $656.00
                  and...                                                       12% Commission                      ($78.72)
                  Ithaca Gun Co Side x Side break action 20 Ga shotgun.        Listing Fee                          ($5.00)
                  Has 28" barrels with a fixed full choke and a fixed
improved cylinder choke. Overall in fair used condition. Stock shows                                      Total   $572.28
some scattered wear in the finish along with a few scratches, receiver
has normal finish wear with minor surface rust throughout, forearm is in
good shape with light scratches, and barrels show scattered spots of
minor surface rust with a few scratches as well. Left barrel does have a
small dent near the muzzle area. Mid bore shines for both barrels.
Selling Location: SSLFirearms.com - 601 Gordon Industrial Ct. SW,
Byron Center, MI 49315
Serial Number: 264539


                  Lot 41-30342                                                                                    Amount
                  LC Smith Field Grade Side x Side break action 12
                  Ga shotgun. Has 28" Armor Steel barrels with...              Sale Price                          $230.00

                   LC Smith Field Grade Side x Side break action 12 Ga         15% Commission                      ($34.50)
                   shotgun. Has 28" Armor Steel barrels with fixed             Listing Fee                          ($5.00)
                   improved cylinder and modified chokes. Overall in poor
to fair used condition. Stock shows scattered wear and scratches,                                         Total   $190.50
receiver has scattered surface rust, trigger guard/triggers all show
surface rust, release lever has rust, forearm is in good shape with
minimal wear present, and both barrels show scattered surface rust/light
pitting along with some finish wear. Mid bore shines, both show some
scattered internal pitting.
Selling Location: SSLFirearms.com - 601 Gordon Industrial Ct. SW,
Byron Center, MI 49315
Serial Number: 219707E




             19-56239-pjs      Doc 87      Filed 03/09/20     Entered 03/09/20 20:39:00           Page 2 of 3
                                                             PRELIMINARY                                 Statement             Page 2 / 2
                                                                                                         #172336 (2)

Call us at +16164326640


SSLFirearms.com - 601 Gordon Industrial Ct. SW                         Auction Information
Byron Center, MI 49315
                                                                       Auction   Code: 7
Phone: (616) 432-6640
                                                                       Auction   Date: 01/07/2020
Phone: (616) 446-3410
                                                                       Auction   Title: Sporting Goods & Firearms Auction (NO
                                                                       MINS OR   RESERVES!) 1/7/2020
Payout Information                                                     Consignor Information

                                                                       Mark Shapiro                        CID:604564
Steinberg, Shapiro & Clark
                                                                       Steinberg, Shapiro &                Work: (248) 352-4700
25925 Telegraph Rd
                                                                       Clark
Southfield, MI 48033
                                                                       25925 Telegraph Rd
                                                                       Southfield, MI 48033




                                                                                      Sales Total                               $886.00
                                                                                      Less Commission                           $113.22
                                                                                      Less Commission Fees                         $0.00
                                                                                      Less Liens                                   $0.00
                                                                                      Less Expenses                               $10.00

                                                                                      Statement Total                          $762.78
                                                                                      Payments Made                                $0.00

                                                                                      Amt. Payable to Seller                   $762.78


                                                  SSLFirearms.com - Byron Center, MI

 SSLFirearms.com - 601 Gordon Industrial Ct. SW
 Byron Center, MI 49315
 Phone: (616) 432-6640
 Phone: (616) 446-3410
 Email: info@sslfirearms.com
 Hours Vary. SSLFirearms.com hours of operation are determined by the auction. Please refer to each auction for specific hours. **Note:
 SSLFirearms.com is NOT open the same hours as Repocast.com.




              19-56239-pjs         Doc 87       Filed 03/09/20        Entered 03/09/20 20:39:00              Page 3 of 3
